 1
     David Krieger, Esq.
     Nevada Bar No. 9086
 2   HAINES & KRIEGER, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 4
     Tel: (702) 880-5554
 5   Fax: (702) 385-5518
 6
     dkrieger@hainesandkrieger.com

 7   Attorneys for Plaintiff
 8   CHRISTINA L. SEARS
 9
                         UNITED STATES DISTRICT COURT
10                            DISTRICT OF NEVADA
11
     CHRISTINA L. SEARS,                         Case No. : 2:18-cv-01820-GMN-GWF
12

13
                       Plaintiff,                STIPULATION AND ORDER TO
                                                 EXTEND TIME TO FILE A
14
     v.                                          RESPONSE TO SETERUS’
15                                               MOTION TO DISMISS
     SETERUS, INC.,                              COMPLAINT
16

17                     Defendant.                          (First Request)
18

19

20
           Plaintiff CHRISTINA L. SEARS (“Plaintiff”) and Defendant SETERUS,
21

22   INC. (“Seterus”) (collectively the “Parties”) respectfully submit the following
23
     Stipulation to allow Plaintiff an extension to file a responsive pleading or an
24

25   amended complaint in response to Seterus’ Motion to Dismiss Complaint (the
26
     “MTD”) filed on 11/15/2018. ECF No. 9.
27

28




                                           -1-
 1
           Pursuant to Stipulation of the Parties, the Plaintiff shall have until

 2   December 20, 2018 to file a responsive pleading or amend the complaint. Seterus
 3
     shall then have until January 10, 2019 to file a reply or a responsive pleading.
 4

 5         This request is made given the holiday season and the fact that several
 6
     counsel will be on family vacations. This request is not made to hinder or delay
 7

 8   these proceedings.
 9
           This is the Parties’ first request for an extension.
10
           IT IS SO STIPULATED.
11

12   Dated November 21, 2018.                    Dated November 21, 2018.
13

14
     /s/ David Krieger, Esq                      /s/ Ramir M. Hernandez, Esq.
15   David Krieger, Esq.                         Ramir M. Hernandez, Esq.
     Haines & Krieger, LLC                       Wright, Finlay & Zak, LLP
16
     8985 S. Eastern Avenue, Suite 350           7785 W. Sahara Ave.
17   Henderson, Nevada 89123                     Suite 200
18
                                                 Las Vegas, NV 89117
     Attorneys for Plaintiff
19                                               Attorneys for Defendant Seterus
20

21

22                                          IT IS SO ORDERED.
23
                                            Dated this ____
                                                        26 day of November, 2018.
24

25

26

27                                           Gloria M. Navarro, Chief Judge
28
                                             UNITED STATES DISTRICT COURT



                                               -2-
